Citation Nr: 0715772	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-30 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits based on a claim pending 
at the time of the veteran's death for an initial evaluation 
for post-traumatic stress disorder (PTSD) greater than 50 
percent prior to December 30, 1991; greater than 50 percent 
from March 1, 1992 to September 24, 1992; and greater than 70 
percent from April 1, 1993 to November 7, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.  He died in August 2001.  The appellant is the 
veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 (service connection for the 
cause of death) and April 2003 (DIC under 38 U.S.C.A. § 1318) 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  The appellant 
appeared and testified at a personal hearing at the RO in 
December 2002, and at a Board videoconference personal 
hearing in August 2004 before the undersigned Veterans' Law 
Judge.  

This case was remanded by the Board in June 2005 to comply 
with the duty to notify and assist a claimant.  That notice 
and development has now been completed, and the case has now 
been returned to the Board for further appellate 
consideration.

The June 2005 Board remand included that the RO adjudicate 
the appellant's claim for accrued benefits based on a higher 
initial (staged) ratings for various initial rating periods 
for the veteran's service-connected PTSD: greater than 50 
percent prior to December 30, 1991, greater than 50 percent 
from March 1, 1992 to September 24, 1992, and greater than 70 
percent from April 1, 1993 to November 7, 1994.  In a 
September 2006 rating decision, the RO adjudicated the issue 
of initial rating for PTSD for accrued benefits purposes for 
the specific periods indicated.  In October 2006, the 
appellant submitted a notice of disagreement with the RO's 
September 2006 rating decision.  The issue of accrued 
benefits based on higher initial (staged) ratings for various 
initial rating periods for the veteran's service-connected 
PTSD is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran died in August 2001; the death certificate 
lists the cause of death as massive head injuries due to the 
deceased being hit in the head with blunt object; and the 
death was ruled a homicide.

2.  The appellant was married to the veteran at the time of 
his death.

3.  At that time of his death, the veteran had the following 
service-connected disabilities: PTSD, rated as 100 percent 
disabling from November 7, 1994; and status post incision and 
drainage of shell fragment wound of the proximal right 
forearm with two surgical scars, rated as 0 percent 
disabling.

4.  The veteran's service-connected disabilities did not 
substantially or materially contribute to cause the veteran's 
death, did not combine to cause death, and did not aid or 
lend assistance to the production of death.

5.  The veteran was neither rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his last discharge from service 
for a period of not less than 5 years immediately preceding 
his death.


CONCLUSIONS OF LAW

1.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to the cause 
of his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 
(2006).  

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.22, 3.102, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA notice letters dated in April 2002 and August 2005 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as the letters informed the appellant of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and what evidence the appellant 
should provide, and informed the appellant that it was the 
appellant's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  Multiple private and VA medical 
records and hospitalization reports and treatment records, 
records from the US Social Security Administration (SSA), 
additional evidence regarding the nature of the veteran's 
death, and other lay statements and personal hearing 
testimony have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.  In 
compliance with the Board's June 2005 remand, the RO issued a 
notice letter to the appellant (August 2005), requested 
various private and VA treatment records, then readjudicated 
the appellant's claims and issued a Supplemental Statement of 
the Case (September 2006).  The Board finds that VA has 
substantially complied with the Board's June 2005 remand with 
regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions 
were substantially complied with).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, although the notice to the appellant of the 
type of evidence necessary to establish an effective date if 
service connection for the cause of the veteran's death or 
DIC benefits were granted on appeal was not followed by a 
readjudication of these claims, because these claims are 
being denied in this Board decision, no effective date will 
be assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra`.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

With regard to the issue of entitlement to DIC under 
38 U.S.C.A. § 1318, the basis of the denial of this claim is 
that, because the veteran did not have a 100 percent rating 
for the required 10 years prior to his death, the claim lacks 
legal merit.  The notice and duty to assist provisions have 
no effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for the Cause of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If a condition noted during service is 
not shown to be chronic, then, generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, competent evidence must link the fatal 
disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. 3.312; see Lathan v. Brown, 7 
Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

The appellant contends that the veteran's service-connected 
PTSD contributed to his death.  In her August 2002 notice of 
disagreement, she wrote that the veteran was unable to 
mentally comprehend dangerous situations and surroundings; he 
always had a weapon; and, due to his psychiatric disability 
of PTSD, on the date of his death he was caught off guard, 
robbed, and murdered.  In an October 2002 statement, the 
appellant added that, had the veteran been in the right frame 
of mind to defend himself, his life would not have ended that 
way, and that people, including the Sheriff's Department, 
considered the veteran to be dangerous.  During the December 
2002 personal hearing, the appellant testified that people 
knew about the veteran's psychiatric disability and took 
advantage of him; the veteran had been beaten and stolen from 
previously; on the day the veteran died, the appellant had 
received his VA compensation as his spouse payee and had 
given the veteran some money; and the veteran had a history 
of anger and had said that he would kill someone who had 
stolen from him.  Statements from the veteran's sons 
submitted in December 2002 mirrored the appellant's 
testimony.  

At a Board videoconference personal hearing in August 2004 
before the undersigned Veterans' Law Judge, the appellant 
testified regarding the veteran's PTSD symptoms and multiple 
psychiatric hospitalizations; that the veteran had gone 
outside on the night he was killed; and that, had the veteran 
not had PTSD, he would not have gone outside that night.  In 
a statement dated in October 2006, the appellant wrote that 
the medical evidence showing the severity of the veteran's 
PTSD indicated that the veteran was "extremely ill." 

In this case, the veteran died in August 2001.  The appellant 
was married to the veteran at the time of his death.  At that 
time of his death, the veteran was service connected for 
PTSD, rated as 100 percent disabling from November 7, 1994, 
and status post incision and drainage of shell fragment wound 
of the proximal right forearm with two surgical scars, rated 
as 0 percent disabling.

The death certificate, as amended in January 2006, listed the 
cause of death as massive head injuries due to the deceased 
veteran being hit in the head with blunt object.  The death 
was ruled a homicide.  The autopsy report reflects findings 
of violent death due to blunt force trauma to the head, and 
that the head injuries were consistent with the weapon, a 
hammer, brought to the post mortem.  The permit for the 
autopsy included notations that the veteran suffered from 
PTSD, severe schizophrenia, and alcohol abuse by history.

In a November 2001 statement, the appellant related that the 
veteran was found dead at the scene and transported directly 
to the morgue, such that there were no emergency room or 
other terminal treatment records.  Correspondence dated in 
April 2002, December 2002, and November 2005 from the local 
Sheriff's Department indicated that there was an ongoing 
criminal investigation, so it could not release any 
information about the circumstances of the veteran's death.  
An April 2006 VA Report of Contact with a local Sheriff's 
office investigator reflects that the veteran's death 
actively continued as a homicide investigation, and the 
motive was determined to be robbery.  

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(b).  The Board finds that the veteran's 
service-connected disabilities did not substantially or 
materially contribute to cause the veteran's death, did not 
combine to cause death, and did not aid or lend assistance to 
the production of death.  There is no competent evidence 
showing that a service-connected disability or any incident 
of service is the primary or a contributory cause of the 
veteran's death.  

With regard to the appellant's contention that the veteran's 
service-connected PTSD may have led to the circumstances that 
resulted in his death, that is, that the veteran's PTSD 
resulted in mental inability to defend himself, recognize 
dangers, or prevent other people from taking advantage of 
him, there is no indication that PTSD is the proximate cause, 
whether primary or contributory, of the veteran's death. 
"Proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74 
(1998) (quoting Black's Law Dictionary 1225 (6th ed. 1990)).  

The Board has carefully considered the appellant's and the 
veteran's son's lay statements and testimony regarding the 
veteran's mental state during the relevant time period prior 
to his death.  The appellant and other lay witnesses are 
competent to testify as to any observations of the veteran or 
even statements that he made to them; however, as in this 
case, where the question is whether service-connected 
disabilities caused or contributed to cause the veteran's 
death, the lay testimony is not competent evidence on this 
question.  The Court has held that, "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The weight of the evidence demonstrates that the veteran's 
death is the result of an intervening event, specifically a 
brutal physical attack by an assailant or assailants.  There 
is no evidence of record concerning the specific 
circumstances under which the veteran was attacked and 
killed, other than the fact that it may have been a robbery 
attempt, and that the veteran was assaulted by a blunt 
object.  For these reasons, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  
38 U.S.C.A. § 5107(b).  



DIC under 38 U.S.C. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  The appellant would also be 
eligible if the veteran was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

In this case, the veteran was not a prisoner of war, he died 
more than 5 years following his separation from active 
service, and was not receiving or entitled to receive 
compensation at the 100 percent rate for the 10-year period 
immediately preceding his death.  The veteran was never in 
actual receipt of a 100 percent disability rating for a 
service-connected disability(ies) for the statutory period of 
time prior to his death, that is, the veteran had neither a 
service-connected disability rated as 100 percent disabling 
nor any combination of service-connected disabilities rated 
as 100 percent disabling for at least 10 years prior to his 
death.  The 100 percent schedular disability rating for the 
service-connected PTSD was in effect from November 1994.  
Thus, the veteran is not a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  In 
essence, the facts of this case are not in dispute and the 
law is dispositive as to this issue.  Accordingly, the claim 
will be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.


REMAND

The Board construes an October 2006 letter from the appellant 
as a notice of disagreement with the September 2006 rating 
decision that denied accrued benefits based on a claim 
pending at the veteran's death for higher initial (staged) 
ratings for various initial rating periods for the veteran's 
service-connected PTSD: greater than 50 percent prior to 
December 30, 1991, greater than 50 percent from March 1, 1992 
to September 24, 1992, and greater than 70 percent from April 
1, 1993 to November 7, 1994.  The appellant's October 2006 
letter specifically references having received a rating 
decision, and the appellant wrote that she disagreed with 
that decision.  See 38 C.F.R. § 20.201 (2006) (a written 
communication is a NOD if it expresses dissatisfaction or 
disagreement and a desire to contest the result; special 
wording is not required).  Under the holding in Manlincon v. 
West, 12 Vet. App. 238 (1999), this issue must be remanded 
for issuance of a statement of the case on appeal of this 
original rating issue. 

Accordingly, the issue of entitlement to accrued benefits 
based on a claim for an initial evaluation of PTSD pending at 
the time of the veteran's death for a rating in excess of 50 
percent prior to December 30, 1991, in excess of 50 percent 
from March 1, 1992 to September 24, 1992, and in excess of 70 
percent from April 1, 1993 to November 7, 1994, is REMANDED 
for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to 
accrued benefits based on a claim for an 
initial evaluation of PTSD pending at the 
time of the veteran's death for a rating 
in excess of 50 percent prior to December 
30, 1991, in excess of 50 percent from 
March 1, 1992 to September 24, 1992, and 
in excess of 70 percent from April 1, 
1993 to November 7, 1994.  The appellant 
and her representative should be apprised 
of the appellant's right to submit a 
substantive appeal and to have the 
accrued benefits claim reviewed by the 
Board.  The RO should allow the appellant 
the requisite period of time for a 
response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law.  
The Board intimates no opinion as to the ultimate disposition 
warranted in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


